DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
	The phrase “which causes the operator access section to regulate entry of the operator” as recited in line 8 appears to be --which causes the one or more operator access sections to regulate entry of the operator--.
	The phrase “the operator access section into the automatic processing area” as recited in lines 10 and 11 appears to be --the one or more operator access sections into the automatic processing area--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	The phrase “a management device "as recited in line 2 in claim 5 and line 3 of claim 6. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0026] as being a management PC 50.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (US PAT. 9,545,045).
	Yamauchi et al. teach a mounting-related device used in a mounting system, in which multiple mounting-related devices, each being configured to execute a mounting-related process related to a process of mounting a component to a mounting target, are arranged side by side along a conveyance direction of the mounting target, the mounting-related device comprising: an execution unit (such as a mounting unit, 17A, 17B, as per claim 2, as shown in Fig. 2, col. 6, lines 34-61) configured to execute the mounting-related process; a first interface configured to enable a mobile work device (16A, 16B, col. 6, lines 34-61) to access the execution unit, the mobile work device moving a member related to the mounting-related process as shown in Fig. 2; and an operation panel (3 and 4, as shown in Fig. 1, col. 5, lines 42-53) disposed in a second interface, wherein the second interface is located on an opposite side of the first interface as shown in Figs. 1 and 2 and configured to allow an operator access to the operation panel without allowing access by the mobile work device (col. 8, lines 8-11) as shown in Fig. 1.
	Re. claim 3: Multiple of the first interfaces (17A, 17B, as shown in Fig. 2) are arranged on a first side, and multiple of the second interfaces (3, 4, as shown in Fig. 1) are arranged on a second side thereby constituting a mounting line, and wherein the first side is an automatic processing area for automatic processing by the mobile work device (16A, 16B) as shown in Fig. 2, and the second side is an operator area in which an operator performs work without the mobile work device entering the operator area as shown in Fig. 1.
	Re. claim 4: The mounting line has one or more member access sections where a member (or a component) is moved between the automatic processing area by the mobile work device (16A, 16B) as shown in Fig. 2 and the operator area as shown in Fig. 1.
	Re. claim 6: A management device (such as a controller 20, as shown in Fig. 3) configured to exchange information with the mounting-related device and manage information on the mounting-related device, wherein in the automatic processing area, the management device sets an area other than an area where the operator enters as the automatic processing area, when an operation by the operator on the mounting-related device is required from the first side (where the operation panel 3 and 4, as shown in Fig. 1, is located).
	Re. claim 7: The mobile work device is one or more of an automated guided vehicle that moves between a storage container (12A, 12B) capable of storing a member related to the mounting-related process, and the mounting line, and an automatic collection and replenishment device that moves between the mounting lines to collect or replenish the member related to the mounting-related process as shown in Fig. 2 and 3 (col. 6, line 34 to col. 7, line 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. as applied to claim 1 above, and further in view of Hashimoto et al. (US PAT. 7,501,778).
	Yamauchi et al. also teach a management device (a controller 20, as shown in Fig. 3, col. 8, lines 26-60) configured to exchange information with the mounting-related device and manage information on the mounting-related device. 
	However, Yamauchi et al. fail to teach an one or more operator access sections and the management mode executes one or more modes from a regulation mode which causes the operator access section to regulate entry of the operator into the automatic processing area, and a mode-changing mode which changes an operation mode of the mobile work device to a safe mode upon a detection of entry of the operator from the operator access section into the automatic processing area. Hashimoto et al. teach a control device having a robot control device (as the management device) includes an operation mode change-over switch for switching between a first operation mode for prohibiting an operator from approaching a predetermined area around a robot when power is supplied to a drive motor for driving the robot and a second operation mode for allowing the operator to approach the predetermined area around the robot even when power is supplied to the drive motor, and an electromagnetic contactor for switching the connection and disconnection of the power supply line to the drive motor.  The robot can be stopped in case of emergency by using the electromagnetic contactor to disconnect the power supply line (col. 2, line 24 to col. 3, line 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify the management device of Yamauchi et al. by a robot control device (as the management device) as taught by Hashimoto et al. in order to positively guarantee sufficient safety of the operator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729